                                                                 SO ORDERED.


                                                                  Dated: January 8, 2020

  1

  2

  3                                                              Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                 _________________________________
  4

  5

  6

  7                             UNITED STATES BANKRUPTCY COURT
  8                                      DISTRICT OF ARIZONA
  9    In re:                                            CHAPTER 11

 10    PHILLIP J. HOOLEHAN and NICOLE M.                  Case No. 2:18-bk-13152-EPB
       HOOLEHAN,
 11                                                      ORDER APPROVING MOTION FOR
                        Debtors.                         ENTRY OF FINAL DECREE CLOSING
 12                                                      CASE
 13             Upon consideration of the Motion for Entry of Final Decree Closing Case [ECF No. 78]
 14   (“Motion”) filed by Phillip J. Hoolehan and Nicole M. Hoolehan (“Debtors”), proper notice of
 15   the Motion having been given to all parties on the Debtors’ Master Mailing List, it appearing
 16   the Debtors are performing their duties under the confirmed Plan of Reorganization, it further
 17   appearing that the Debtors’ case has been fully administered, and other good cause appearing,
 18             IT IS HEREBY ORDERED that:
 19             1.     The Motion is granted.
 20             2.     This case, as captioned and numbered above, is hereby closed.
 21                                   DATED AND SIGNED ABOVE
 22

 23

 24

 25

 26
 27

 28


Case 2:18-bk-13152-EPB         Doc 84 Filed 01/08/20 Entered 01/08/20 12:15:17              Desc
                               Main Document     Page 1 of 1
